Citation Nr: 0840909	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  08-04 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for left ankle 
disability.

3.  Entitlement to service connection for headaches and dizzy 
spells.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1973 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for left knee condition, left 
ankle condition, and headaches and dizziness.  The veteran 
disagreed with this decision and a Statement of the Case 
(SOC) was issued in September 1973.  In November 1973, the 
veteran submitted a VA Form 1-9.  

On review, the veteran perfected a timely appeal of the 
listed issues in 1973.  See 38 C.F.R. § 19.112 (1973) 
(currently 38 C.F.R. § 20.200 (2008)).  The case, however, 
was not certified to the Board at that time and no further 
action was taken until June 2007 when the veteran submitted 
another claim for service connection for left knee and ankle 
injuries.  

In April 2008, a videoconference hearing was held before the 
undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has current left knee and ankle 
disabilities related to his active military service.  He 
testified that while in basic training he was running full 
speed when he stepped into a crack and twisted his ankle.  He 
reported that he went to the medic, but x-rays did not show 
anything broken and he was sent back.  A couple of days 
later, he had to go on a forced march and he could not keep 
up because his knee was hurting so bad.  He forced himself to 
complete basic training despite the pain.  He reported 
private medical treatment following service, but these 
records are no longer available.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

Service records do not show any evidence of complaints or 
treatment related to the left knee or ankle.  
Notwithstanding, the veteran is competent to report he had 
left ankle and knee pain.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation).  The 
veteran's testimony is considered credible especially in 
light of information in the claims file indicating that he 
filed a claim for left knee and ankle injuries in September 
1972, shortly following his discharge from service.  The 
veteran underwent a VA examination in November 1972 and 
reported continued ankle swelling and numbness in the knee.  
Diagnosis was history of knee and ankle injury, no findings 
at the examination.

In support of his claim, the veteran reported continued left 
knee and ankle problems since service.  He also submitted 
various lay statements documenting his reports of injuring 
his left knee and ankle during service with progressive 
worsening.  VA treatment records show complaints of left knee 
and ankle pain/weakness and note a history of degenerative 
joint disease of the knees.  Consequently, the Board finds 
that the requirements for a VA examination are met.  See 
38 C.F.R. § 3.159(c)(4) (2008); McLendon, supra.

As noted above, the issue of entitlement to service 
connection for headaches and dizzy spells is considered on 
appeal.  The Board observes, however, that the veteran did 
not include this issue on the VA Form 21-526 received in June 
2007 and has not submitted evidence or testimony regarding 
this issue since approximately 1973.  Given the unusual 
circumstances of this case, the veteran should be asked if he 
wishes to pursue the appeal of this issue.  Unless the 
veteran affirmatively withdraws the appeal, see 38 C.F.R. 
§ 20.204 (2008), the RO must provide notification pursuant to 
the VCAA and determine whether any additional development is 
required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2008).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA joints 
examination for the left knee and left 
ankle.  The claims file must be 
available for review.  Necessary 
diagnostic tests, if any, should be 
conducted.  

If the veteran is diagnosed with 
disability of the left knee and/or left 
ankle, the examiner should provide an 
opinion as to whether such disability is 
at least as likely as not related to his 
active military service, to include the 
reported in-service left knee and ankle 
injury.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.	Determine whether the veteran wants to 
continue his appeal for service 
connection for headaches and dizzy 
spells.  Unless the veteran 
affirmatively withdraws the appeal, the 
RO must ensure VCAA compliance, to 
include appropriate notification and 
any additional development deemed 
necessary.

3.	Upon completion of the foregoing, 
readjudicate the appeal issues.  All 
applicable laws and regulations should 
be considered.  If the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
provided with a Supplemental Statement 
of the Case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

